Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 06/30/22.
Claims 1-9 have been canceled. New claim 10 is pending and has been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the continuing data on page one requires updating to reflect status of parent application. Appropriate correction is required
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenchelle et al. (2004/023201).
	Regarding claim 10, Wenchell discloses a replaceable surgical stapling loading unit (16; Fig. 1, 20) attachable to and detachable from an attachment interface (14), wherein said replaceable surgical stapling loading unit comprises: a shaft (18), comprising: a plurality of actuators (e.g. firing and articulation actuators; Figs. 28-31, 73-75) comprising: an output firing actuator (212) couplable to a firing drive (58) of the attachment interface (Figs. 10, 12, 20); and a plurality of output articulation actuators (256, 212; Figs. 73-75) couplable to an articulation drive (130; Figs. 71-72) of the attachment interface; and a proximal bayonet (254) attachment portion configured to be attached to the attachment interface by way of a twisting motion to couple said actuators to the firing drive and the articulation drive (Figs. 42-48); an articulation joint (244); and an end effector assembly (20) articulatable relative to said shaft by way of said articulation joint upon actuation of said plurality of output articulation actuators, wherein said plurality of output articulation actuators are engaged with said end effector, wherein said end effector comprises: a first jaw (222); a second jaw (24) movable relative to said first jaw; an anvil (204; Fig. 22); and a staple cartridge (220; Fig. 22) comprising a plurality of staples (226) configured to be deployed against said anvil during a staple firing stroke, wherein said output firing actuator is actuatable to move said second jaw relative to said first jaw (via engagement of upper pin 286 within channel 210; Figs. 25, 53) and to deploy said staples from said staple cartridge during said staple firing stroke (Figs. 67-68).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731